DECISION
On December 28, 2015, the Defendant was sentenced to the Montana State Prison for a period of fifteen (15) years with five (5) years suspended for the offense of Assault with a Weapon, a felony, in violation of §45-5-213(1)(b). Defendant was fined $1000 and ordered to pay his Public Defender costs of $800, along with court surcharges. Defendant was given credit for 328 days served in custody.
On May 5,2016, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant appeared by video conferencing from the Crossroads Correctional Center and was represented by Peter Ohman of the Office of the State Public Defender. The State was represented by Flathead County Attorney Ed Corrigan.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The Defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence is WAIVED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.